Citation Nr: 1647768	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for allergic rhinitis.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). This appeal was remanded by the Board in October 2014 for further adjudicative action. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge of the Board via a video conference hearing in August 2013. A transcript of that hearing has been associated with the claims file.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for lower extremity radiculopathy has been raised by the record in a May 2010 Notice of Disagreement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The issue of entitlement to service connection for sinusitis, to include as secondary to service-connected allergic rhinitis, has been raised by the record in a September 2010 VA medical examination but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for a low back disorder and a bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's allergic rhinitis is not manifested by polyps or greater than 50% obstruction of a nasal passage.


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic rhinitis are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.97 Diagnostic Code (DC) 6522.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs). 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the entire rating period on appeal, the Veteran's allergic rhinitis has been rated under DC 6522. Under DC 6522, a 10 percent disability rating is assigned for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. A 30 percent disability rating is assigned for allergic rhinitis with polyps. 

The Veteran's VA treatment records show medication prescribed for allergic rhinitis. The only other treatment for a sinus condition shown in the Veteran's VA or private treatment records is a May 2013 treatment for a productive cough, sinus drainage, body weakness, and sneezing. 

The Veteran was afforded a VA medical examination in September 2010. At that time the Veteran has no nasal obstruction and no polyps.

The Veteran was afforded another VA medical examination in November 2014. At that time the Veteran was diagnosed with allergic rhinitis. There was no greater than 50% obstruction of a nasal passage, and there were no nasal polyps.

The record does not show any greater than 50% obstruction of a nasal passage or nasal polyps. While the Veteran has testified that he believes that he has more than 50% obstruction of a nasal passage, this is not an observation easily made by a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer). The Veteran has not shown he has the requisite medical training to make such a determination.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for increased rating, and the benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is not applicable.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not applicable. Fenderson, supra.

Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected allergic rhinitis should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected allergic rhinitis. A comparison of the Veteran's current allergic rhinitis symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's allergic rhinitis is manifested by excess nasal mucous, watery eyes, and sneezing. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's allergic rhinitis; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorders and referral for extraschedular consideration is not warranted.


ORDER

An initial compensable disability rating for allergic rhinitis is denied.


REMAND

Unfortunately, a remand is required in this case. The opinions requested in the Veteran's October 2014 remand were not substantially completed. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Therefore, an additional remand is required. 

In accordance with the Board's October 2014 remand, the Veteran was afforded another VA medical examination in November 2014 in connection with his low back claim. The Veteran was diagnosed with mild age-related facet degeneration at L-5. The examiner opined that the Veteran's low back pain could be due to his degenerated facet. The examiner noted the prior September 2010 examiner's opinion and stated that he did not see any reason to overturn the prior opinion and stated that the Veteran's symptoms appear to be from age-related facet degeneration. The examiner did not provide the opinions requested and did not perform a de novo review of the evidence. 

In accordance with the Board's October 2014 remand, the Veteran was afforded another VA medical examination in August 2015 in connection with his bilateral foot condition claim. The examiner opined that the Veteran did not have pes planus or plantar fasciitis. The examiner then provided a negative nexus opinion because of the lack of diagnosis. However, when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). If a claimant is diagnosed with a disability and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service. The question of severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation", "rating", and "service connection" as although related, each having a distinct meaning as specified by Congress). 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records from the VAMC in Houston and the Beaumont VA Outpatient Clinic dated since March 2015.

2. Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his low back and/or feet. He should be invited to submit this evidence himself or to request VA to obtain it on his behalf. Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file. At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

3. Thereafter, schedule the Veteran for a VA orthopedic examination with a qualified physician to determine the nature and etiology of the claimed disorders of the low back and feet. The claims file must be made available to, and reviewed by, the examiner. All appropriate testing should be conducted. A de novo review of the Veteran's claims must be made, without deference to any prior examiners. 

Following examination of the Veteran, the examiner should provide all present diagnoses of the feet and lumbar spine. 

The examiner also must provide an opinion as to the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury. In providing this opinion, the examiner should acknowledge the following:

* the service treatment records documenting complaints of and treatment for low back symptoms in April 1980, May 1980, May 1981, and March 1982; 

* the Veteran's August 2013 Board hearing testimony asserting symptoms in service and since his discharge from service; 

* statements of J.W., R.O., and L.J., submitted in May 2010, asserting their observations of continued low back symptoms from the early 1980s to the present; and

* the Veteran's private neurological records from E.L., MD, attributing his chronic back pain to diagnosed disc degeneration and noting evidence on MRI of a bulging disc.

(B) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability of the bilateral feet had its clinical onset during active service or is related to any in-service disease, event, or injury, and/or whether arthritis manifested within one year of service separation. In providing this opinion, the examiner should acknowledge the following:

* the service treatment records from August 1982 and September 1982 reflecting diagnoses of and treatment for plantar fasciitis and pes planus; 

* the Veteran's plantar fasciitis diagnosis during his September 2010 VA medical examination; and

* the Veteran's August 2013 Board hearing testimony asserting symptoms in service and since his discharge from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. If the examiner is unable to answer the above questions without resorting to speculation or remote possibility, an explanation as to why that is so must be provided.

The examiner is advised that when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim. If a claimant is diagnosed with a disability and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service. The question of severity is one of rating, not of service connection. 

Therefore, if the Veteran does not currently meet the criteria for a diagnosis of plantar fasciitis, that diagnosis is to be assumed for purposes of the medical opinions requested. 

4. After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand. If any of the reports are deficient in any manner, they should be returned to the examiner for corrective action.

5. Finally, readjudicate the claims on appeal. If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


